                  Case 2:21-mj-30323-DUTY ECF No. 1,AUSA:
                                                     PageID.1   Filed 07/01/21 Telephone:
                                                          Erin Ramamurthy        Page 1 of   8 226-9100
                                                                                          (313)
AO 91 (Rev. ) Criminal Complaint                      Special Agent:    Kenton Weston                Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan

United States of America
   v.                                                                             Case: 2:21-mj-30323
Dion Murphy                                                                       Judge: Unassigned,

                                                                                  Filed: 07-01-2021 At 09:16 AM
                                                                                  CMP USA V MURPHY (kcm)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  June 11, 2021                in the county of                  Wayne         in the
        Eastern           District of      Michigan        , the defendant(s) violated:
         Code Section                                            Offense Description
     18 U.S.C. § 922(g)(1)                                  Felon in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                                   Kenton Weston, Special Agent (ATF)
                                                                                               Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

         July 1, 2021
Date:                                                                                            Judge’s signature

City and state: Detroit, Michigan                                           Hon. Curtis Ivy, Jr., United States Magistrate Judge
                                                                                               Printed name and title
   Case 2:21-mj-30323-DUTY ECF No. 1, PageID.2 Filed 07/01/21 Page 2 of 8




     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, Kenton Weston, being first duly sworn, hereby state:

                           INTRODUCTION

     1.    I have been employed as a Special Agent with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF) since January 2018. I

am currently assigned to the Detroit Field Division, Crime Gun

Enforcement Team (CGET), where I am tasked with investigating

violations of federal firearms laws. I have been involved in dozens of

investigations involving violations of federal firearms laws, which have

resulted in the seizure of hundreds of firearms. In addition, I have

graduated from the Federal Law Enforcement Training Center and ATF

Special Agent Basic Training.

     2.    This affidavit is made in support of an application for a

criminal complaint for Dion MURPHY (DOB: XX/XX/1994).

     3.    I have probable cause to believe that MURPHY, who knew he

was a convicted felon, knowingly possessed a firearm, which traveled in

interstate commerce, in violation of 18 U.S.C. § 922(g)(1).

     4.    I make this affidavit based on my participation in this

investigation, witness interviews conducted by myself and other law



                                     1
   Case 2:21-mj-30323-DUTY ECF No. 1, PageID.3 Filed 07/01/21 Page 3 of 8




enforcement agents, reports from other law enforcement agents,

communications with others who have personal knowledge of the events

and circumstances described herein, and information gained through my

training and experience.

     5.     The information in this affidavit is for the limited purpose of

establishing probable cause and does not contain all details or all facts

relating to this investigation.

                           PROBABLE CAUSE

     6.    On June 11, 2021 at approximately 10:27 p.m., Detroit Police

Department (DPD) Officers Steven Anouti and Nicholas Rocha, along

with ATF Special Agents Brett Brandon and I, were traveling in a DPD

marked scout unit in the area of a Green Light special attention location.

Specifically, while traveling east through the parking lot of a gas station,

located in the Eastern District of Michigan, Officer Anouti observed an

individual later identified as convicted felon MURPHY walking west. It

appeared when MURPHY observed the scout unit he immediately turned

away from the vehicle, quickly walked away, and out of sight from agents

and officers. Immediately after, we drove towards MURPHY’s last known

location and observed MURPHY sprinting west through the blocked back



                                     2
   Case 2:21-mj-30323-DUTY ECF No. 1, PageID.4 Filed 07/01/21 Page 4 of 8




alleyway of the gas station. Additionally, I observed MURPHY wearing

a solid white T-shirt and a black backpack with a grey reflector positioned

over both shoulders. With lights activated, the scout unit traveled to the

other end of the alleyway in the area of 14XXX Carlisle.

     7.    Immediately after, agents and officers exited the vehicle and

pursued MURPHY. MURPHY was not immediately located, and a

perimeter was set. Minutes later, MURPHY emerged from the area of

15XXX Carlisle without the previously observed backpack, his hands up,

and was detained by DPD officers. While being detained and for public

safety Officer Anouti asked MURPHY where he threw the gun. MURPHY

denied any possession of a firearm.

     8.    While searching through the set perimeter for MURPHY’s

missing backpack. Officers observed at the residence located at 14XXX

Carlisle, the area of MURPHY’s last known location, laying on the

ground, at the back of the residence’s yard near the rear fence, a dark

object which appeared to be a black bag. DPD Officer Curtis Wells

observed the dark object, behind a trailer, traversed over the fence, and

recovered a black backpack with a grey reflector. A search of the black

backpack revealed an unregistered loaded silver and black Smith &



                                      3
   Case 2:21-mj-30323-DUTY ECF No. 1, PageID.5 Filed 07/01/21 Page 5 of 8




Wesson SW40VE .40 caliber pistol bearing serial number “RAW2234”.

The backpack also contained two small scales, nine empty Backwoods

cannabis storage bags, one Backwoods cannabis storage bag filled with

marijuana, an empty cardboard box for an Assurance wireless phone, a

charging cable, and a broken glass bottle.

     9.    I reviewed in-car footage of MURPHY who identified himself

to the officers on the scene as “Dion MURPHY” with a date of birth of

XX/XX/1994. The officers then ran a criminal history check and learned

that MURPHY pled guilty to attempted felony weapons carrying a

concealed weapon.

     10.   MURPHY was arrested for felon in possession of a firearm.

While being transported to the Detroit Detention Center, an Assurance

wireless phone was recovered from MURPHY’s pocket.

     11.   Later, I observed on Green Light footage MURPHY wearing a

black backpack with a grey reflector (see Image 1 below),          running

westbound through the alley with a black backpack on his shoulders (see

Image 2 below), and MURPHY running away from agents and officers

eastbound through the alley without the black backpack on his shoulders,




                                     4
   Case 2:21-mj-30323-DUTY ECF No. 1, PageID.6 Filed 07/01/21 Page 6 of 8




and jump over a fence prior to officers and agents locating him (see Image

3 below).

                                IMAGE 1




                                IMAGE 2




                                     5
   Case 2:21-mj-30323-DUTY ECF No. 1, PageID.7 Filed 07/01/21 Page 7 of 8




                                IMAGE 3




     12.   A search of the Law Enforcement Information Network

(LEIN) revealed that MURPHY pled guilty to Felony Attempt Carrying

Concealed in August 2019. Also, Murphy was charged in Michigan’s 36th

District Court with felony firearm possession by a felon and felony

carrying concealed in August 2020.

     13.   On June 23, 2021, I contacted Special Agent Jimmie Pharr,

an ATF Interstate Nexus Expert, and gave him a verbal description of

the firearm. Based upon the verbal description, Special Agent Pharr

advised that the firearm is a firearm as defined under 18 U.S.C. § 921

and was manufactured outside of the state of Michigan after 1898.

Therefore, the weapon traveled in and affected interstate commerce.


                                     6
   Case 2:21-mj-30323-DUTY ECF No. 1, PageID.8 Filed 07/01/21 Page 8 of 8




                              CONCLUSION

        14.   I respectfully submit that there is probable cause to believe

that on June 11, 2021, within the Eastern District of Michigan, Dion

Murphy, who knew he was a convicted felon, knowingly possessed a

firearm, which had traveled in interstate commerce, in violation of 18

U.S.C. § 922(g)(1).

                                          Respectfully submitted,




                                          Kenton Weston, Special Agent
                                          Bureau of Alcohol, Tobacco,
                                          Firearms and Explosives

Sworn to before me and signed in my
presence and/or by reliable electronic means.


_________________________________________
Hon. Curtis Ivy, Jr.
United States Magistrate Judge

Date:     July 1, 2021




                                      7
